                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )           No. 3:19-CR-75-PLR-DCP
                                                 )
SHAWN FITTS, et al.,                             )
                                                 )
                      Defendants.                )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case is before the Court on Defendant Fitts’ Motion to Continue [Doc.

62], filed on June 5, 2019. Also before the Court are Defendant Bryant’s Motion to Continue

[Doc. 63], Defendant Thomas’ Motion to Adopt the Motion to Continue [Doc. 64], and Defendant

Stansberry’s Motion to Continue [Doc. 70].

       The parties appeared before the undersigned for a hearing on the motions on June 25, 2019.

Assistant United States Attorney Bart Slabbekorn appeared on behalf of the Government.

Attorneys Norman McKellar and Devin DeVore appeared on behalf of Defendant Fitts, Attorney

Randall Reagan appeared on behalf of Defendant Thomas, Attorney Tommy Hindman appeared

on behalf of Defendant Stansberry, Assistant Federal Defender Benjamin Sharp appeared on behalf

of Defendant Wyrick, and Attorney James Carter, Jr. appeared on behalf of Defendant Bryant.

Defendants Stansberry, Fitts, Wyrick, and Thomas were also present.1



       1
        Prior to the hearing, Defendant Bryant filed a Motion to Excuse her Presence at the
Hearing [Doc. 74]. The motion relates that Defendant Bryant is currently released on pre-trial
       In his motion, Defendant Fitts asks the Court to continue the July 16, 2019 trial date and

all other related deadlines in this case. He argues that a continuance is necessary to give counsel

additional time to complete his investigation into the facts and circumstances of Defendant’s case,

and review the voluminous amount of discovery provided by the Government. Further, the motion

states that Defendant Fitts understands that a trial continuance waives his speedy trial rights.

During the hearing, Attorney McKellar stated that he requested the continuance due to the nature

of the charges against Defendant Fitts, as well as the substantial amount of electronic data provided

as discovery. Attorney Reagan informed the Court that the digital discovery consists of over

several gigabytes of data, including eleven (11) total discs detailing wiretaps and video

surveillance. Assistant Federal Defender Sharp related that Defendant Wyrick had no objection

to the present motion. AUSA Slabbekorn stated that the Government had no objection to a trial

continuance, and acknowledged that the provided discovery in this case was voluminous. The

parties then agreed on a new trial date of January 28, 2020.

       The Court finds the motion to continue is well-taken. The Court also finds that the ends of

justice served by granting a continuance outweigh the interest of Defendants and the public in a

speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 32] charges that the Defendants

conspired with each other and others to knowingly, intentionally, and without authority, distribute

and possess with intent to distribute five (5) kilograms or more of cocaine, a Schedule II controlled

substance; as well as the conspiracy to commit money laundering. The Court finds that defense

counsel require additional time to investigate the facts of Defendants’ cases, to file and litigate

pretrial motions, and to prepare the case for trial. Thus, the Court finds that the failure to grant a




supervision and residing with her sister in Blacksburg, Virginia. Accordingly, Defendant Bryant’s
Motion to Excuse Presence [Doc. 74] is GRANTED.

                                                  2
continuance would deprive defense counsel of the reasonable time necessary to prepare for trial

despite the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Accordingly, Defendant Fitts’ Motion to Continue [Doc. 62], Defendant Bryant’s Motion

to Continue [Doc. 63], Defendant Thomas’ Motion to Adopt [Doc. 64], and Defendant

Stansberry’s Motion to Continue [Doc. 70] are GRANTED, and the trial of this matter is reset to

January 28, 2020. The Court also finds that all the time between the filing of the motion to

continue on June 5, 2019 and the new trial date of January 28, 2020, is fully excludable time under

the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D), -(1)(H), & -

(7)(A)-(B). With regard to additional scheduling in this case, the deadline for filing pretrial

motions is reset to October 10, 2019. Responses to motions are due on or before October 24,

2019. If any motions requiring a hearing are filed, Chambers will contact the parties to schedule

a motion hearing. The Court set a final pretrial conference on January 10, 2020 at 1:30 p.m.

This date is also the deadline for conducting plea negotiations and providing reciprocal discovery.

The Court instructs the parties that all motions in limine must be filed no later than January 13,

2020. Special requests for jury instructions are due on January 17, 2020 and shall be supported

by citations to authority pursuant to Local Rule 7.4.

               Accordingly, it is ORDERED:

               (1) Defendant Fitts’ Motion to Continue [Doc. 62], Defendant
                   Bryant’s Motion to Continue [Doc. 63], Defendant Thomas’
                   Motion to Adopt [Doc. 64], Defendant Stansberry’s Motion to
                   Continue [Doc. 70], and Defendant Bryant’s Motion to Excuse
                   [Doc. 74] are GRANTED;

               (2) The trial of this matter is reset to commence on January 28,
                   2020, at 9:00 a.m., before the Honorable Pamela L. Reeves,
                   Chief United States District Judge;

               (3) All time between the filing of the motion to continue on June 5,
                   2019, and the new trial date of January 28, 2020, is fully


                                                 3
   excludable time under the Speedy Trial Act for the reasons set
   forth herein;

(4) The deadline for filing pretrial motions is reset to October 10,
    2019;

(5) Responses are due on or before October 24, 2019;

(6) A final pretrial conference before the undersigned is set for
    January 10, 2020 at 1:30 p.m. This date is also the deadline
    for conducting plea negotiations and providing reciprocal
    discovery;

(7) Motions in limine must be filed no later than January 13, 2020;
    and

(8) Special requests for jury instructions with appropriate citations
    shall be submitted to the District Judge by January 17, 2020.

IT IS SO ORDERED.

                              ENTER:


                              Debra C. Poplin
                              United States Magistrate Judge




                                 4
